DETAILED ACTION
	This action is in response to the response to restriction/election filed on April 25, 2022.  Invention I (claims 21-34) has been elected with traverse.  Invention II (claim 35) has been withdrawn.    Claims 21-35 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The Information Disclosure Statements filed 12/01/2017, 10/15/2020, and 4/25/2020 have been considered. Initialed copies of the Form 1449 are enclosed herewith.

Response to Restriction
	The applicant’s arguments filed on April 25, 2022 in response to the restriction requirement are persuasive.  Inventions I and II have been examined together, therefore, claims 21-35 have been examined.  Restriction requirement has been withdrawn.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Independent claim 21 recites the limitations, "presenting to a user an option to select a skin type, an option to select at least one primary skin concern and an option to select at least one secondary skin concern; receiving from the user a selection of skin type, a selection of at least one primary skin concern and a selection of at least one secondary skin concern; selecting at least one cosmetic base based on at least one of the selected skin type and the selected at least one primary skin concern; selecting at least one cosmetic active ingredient based on at least the selected at least one secondary skin concern; generating a customized cosmetic formulation for the user that includes the at least one cosmetic base and the at least one cosmetic active ingredient.”
The recited claim limitations, “presenting to a user an option to select a skin type, an option to select at least one primary skin concern and an option to select at least one secondary skin concern; receiving from the user a selection of skin type, a selection of at least one primary skin concern and a selection of at least one secondary skin concern; selecting at least one cosmetic base based on at least one of the selected skin type and the selected at least one primary skin concern; selecting at least one cosmetic active ingredient based on at least the selected at least one secondary skin concern; generating a customized cosmetic formulation for the user that includes the at least one cosmetic base and the at least one cosmetic active ingredient.” are directed to the abstract idea of mental processes.  Specifically, the abstract idea is directed to generating a customized cosmetic formulation based on user skin type, selected primary skin concern, and selected secondary skin concern.  The steps recited in the claim can be performed with or without the assistance of a computer.  Therefore, the claim is directed to mental steps.  
Additionally, under step 2A of “integration into a practical application” requires:  
 •	Improvement to the functioning of a computer, or an improvement to any other technology or technical field
•	Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
•	Applying the judicial exception with, or by use of a particular machine.
•	Effecting a transformation or reduction of a particular article to a different state or thing
•	Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
The applicant has not shown or demonstrated any of the requirements described above under “integration into a practical application” under step 2A.  Specifically, the applicant’s limitations are not “integrated into a practical application” because they are adding words “apply it” with the judicial exception, or mere instructions to implement an abstract idea merely as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Additionally, improvements to the functioning of a computer or any other technology or technical field as not been shown or disclosed (see MPEP 2106.05(a)).  In addition, independent method claim 21 does not disclose a machine or device performing critical steps of the invention.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Specifically, the applicant’s limitations are not “significantly more” because they are adding words “apply it” with the judicial exception, or mere instructions to implement an abstract idea merely as a tool to perform an abstract idea (see MPEP 2106.05(f)).  The applicant’s claimed limitations do not demonstrate an improvement to another technology or technical field, an improvement to the functioning of the computer itself, effecting a transformation or reduction of particular article to a different state or thing, a specific limitation other than what is well-understood routine and conventional in the field and meaningful limitations beyond generally linking use of the judicial exception to a particular technological environment. The current application does not amount to 'significantly more' than the abstract idea as described above. The claim does not include additional elements or limitations individually or in combination that are sufficient to amount to significantly more than the judicial exception.  The additional elements taken in combination add nothing more than what is present when the elements are considered individually. Therefore, based on the two-part Alice Corp. analysis, there are no meaningful limitations in the claims that transform the exception (i.e., abstract idea) into a patent eligible application.   
Dependent claims 22-34 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  The dependent claims do not recite additional elements that amount to significantly more than the judicial exception.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilmott et al. US Patent 6782307 B2.
Claim 21:

As per claim 21, Wilmott teaches the method comprising:
presenting to a user an option to select a skin type, an option to select at least one primary skin concern and an option to select at least one secondary skin concern (Figures X3-A through X3-E); 

receiving from the user a selection of skin type, a selection of at least one primary skin concern and a selection of at least one secondary skin concern (column 6, lines 25-30 and lines 33-35 “A wide variety of question may be asked, including how oily or dry the user's skin is, the climate where the product will be used and/or the present season, the user's age, ethnicity or complexion, and skin sensitivity. A detailed user profile and customization profile questionnaire is illustrated in FIGS. X3a-X3e.” and “As shown, first the user enters their skin profile information, such as via the questionnaire in FIGS. X3a-X3e.”); 
selecting at least one cosmetic base based on at least one of the selected skin type and the selected at least one primary skin concern (column 6, lines 17-21 “As shown, the user enters skin profile information via, e.g., a form viewable through an Internet browser This information is used to select the base and aesthetic modifiers, the active ingredient(s), and optional customized element selections.”); 

selecting at least one cosmetic active ingredient based on at least the selected at least one secondary skin concern (column 6, lines 17-21 “As shown, the user enters skin profile information via, e.g., a form viewable through an Internet browser This information is used to select the base and aesthetic modifiers, the active ingredient(s), and optional customized element selections.”); 

generating a customized cosmetic formulation for the user that includes the at least one cosmetic base and the at least one cosmetic active ingredient (column 6, lines 17-21 and lines 33-39 and column 7, lines 20-37 “As shown, first the user enters their skin profile information, such as via the questionnaire in FIGS. X3a-X3e. From this information, the aesthetic portion of the formulation is selected. The active ingredient(s) are then added to the formulation and finally any additional customized elements are added to produce the final customized finished formulation.” and “Turning to FIG. 3, there is shown a block diagram of one embodiment of a custom formulation software system 59 executed by server 12 which is suitable for implementing the method described above and illustrated in FIG. 2. As shown, the software system includes a user questionnaire module 60 which administers the user questionnaire and stores and accesses user profiles in the database 18. A custom product selection module 62 provides users of the system with appropriate customization forms for the product of interest, perhaps with reference to customization information stored in a formulation database 68. The custom product selection information is fed into a formulation generator 64 which, with reference to appropriate information in the formulation database 68, selects the predefined formulation, modifies it in accordance with the user's product selection and perhaps with the user profile stored in the database 18 and/or various external factors which are programmed into the system or provided via an external data port.”).

Claim 22:
	As per claim 22, Wilmott teaches the method of claim 21 as described above and further teaches wherein presentation of the option to select the at least one secondary skin concern is dependent on which skin type is selected via the option to select a skin type (Figures X3-A through X3-E).

Claim 23:
	As per claim 23, Wilmott teaches the method of claim 21 as described above and further teaches wherein presentation of the option to select the at least one secondary skin concern is dependent on which at least one primary skin concern is selected via the option to selected at least one primary skin concern (Figures X3-A through X3-E).

Claim 24:
	As per claim 24, Wilmott teaches the method of claim 21 as described above and further teaches wherein presentation of the option to select the at least one secondary skin concern is dependent on which skin type is selected via the option to select a skin type and on which at least one primary skin concern is selected via the option to select at least one primary skin concern  (Figures X3-A through X3-E).



Claim 25:
	As per claim 25, Wilmott teaches the method of claim 21 as described above and further teaches further comprising: 
causing transmission of the customized cosmetic formulation to a manufacturer (column 3, lines 3-7 and column 5, lines 44-48).

Claim 26:
	As per claim 26, Wilmott teaches the method of claim 21 as described above and further teaches further comprising: 
causing production of a cosmetic product in accordance with the customized cosmetic formulation (column 1, lines 56-57 column 5, lines 44-48).

Claim 27:
	As per claim 22, Wilmott teaches the method of claim 21 as described above and further teaches wherein selecting the at least one cosmetic base based on at least one of the selected skin type and selected at least one primary skin concern comprises identifying a primary category associated with the selected skin type and the selected at least one primary skin concern and selecting the at least one cosmetic base based on the at least one identified primary category  (Figures X3-A through X3-E and column 6, lines 17-38).





Claim 28:
	As per claim 28, Wilmott teaches the method of claim 21 as described above and further teaches wherein selecting the at least one cosmetic active ingredient based on at least the selected at least one secondary skin concern comprises selecting the at least one cosmetic active ingredient based on the selected skin type, the selected at least one primary skin concern the selected at least one secondary skin concern (Figures X3-A through X3-E and column 6, lines 17-38).

Claim 29:
	As per claim 29, Wilmott teaches the method of claim 21 as described above and further teaches wherein selecting the at least one cosmetic active ingredient based on at least the selected at least one secondary skin concern comprises identifying a primary category associated with the selected skin type and the selected at least one primary skin concern, and selecting the at least one cosmetic active ingredient based on the identified primary category and the selected at least one secondary skin concern (Figures X3-A through X3-E and column 6, lines 17-38).

Claim 30:
	As per claim 30, Wilmott teaches the method of claim 21 as described above wherein the at least one primary skin concern comprises plural primary skin concerns and wherein selecting the at least one cosmetic base based on at least one of the selected skin type and the selected at least one primary skin concern comprises selecting plural cosmetic bases (Figures X3-A through X3-E and column 6, lines 17-38).



Claim 31:
	As per claim 31, Wilmott teaches the method of claim 21 as described above wherein the at least one secondary skin concern comprises plural secondary skin concerns and wherein selecting the at least one active ingredient based on at least the selected at least one secondary skin concern comprises selecting plural active cosmetic ingredient (Figures X3-A through X3-E and column 6, lines 17-38).

Claim 32:
	As per claim 32, Wilmott teaches the method of claim 21 as described above and further teaches further comprising determining a respective quantity of the at least one cosmetic base based on at least one of the selected skin type and the selected at least one primary skin concern (column 6, lines 44-64 and column 5, line 54 to column 6, line 15).

Claim 33:
	As per claim 33, Wilmott teaches the method of claim 32 as described above and further teaches further comprising determining a respective quantity of the at least one cosmetic active ingredient based on at least one of the selected secondary skin concern (Figures X3-A through X3-E and column 6, lines 17-38 and 44-64 and column 5, line 54 to column 6, line 15).

Claim 34:
	As per claim 34, Wilmott teaches the method of claim 33 as described above and further teaches wherein the generated customized cosmetic formulation includes the at least one cosmetic base and the at least one cosmetic active ingredient in their respective quantities  (Figures X3-A through X3-E and column 6, lines 17-38 and 44-64 and column 5, line 54 to column 6, line 15).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 35 is rejected under 35 U.S.C. 103 as being unpatentable over Wilmott et al. US Patent 6782307 B2 in view of Meloul US Publication 20090187472 A1.
Claim 35:
	As per claim 35, Wilmott teaches a system comprising:
a memory storing computer-readable instructions (column 7, lines 53-58 “a computer processor having a memory 76 and programmed…”);

 a processor configured to execute the computer-readable instructions (column 7, lines 53-58 “a computer processor having a memory 76 and programmed…”); 

an input/output interface (column 8, lines 16-17 “Computer 92 has at least one input 94 and a display device 96…”); 

wherein execution of the computer-readable instructions by the processor results in the computer system carrying out a method that comprises (column 7, lines 53-58 “a computer processor having a memory 76 and programmed…”): 

presenting to a user via the input/output interface an option to select a skin type, an option to select at least one primary skin concern and an option to select at least one secondary skin concern (Figures X3-A through X3-E); 

receiving from the user via the input/output interface a selection of skin type, a selection of at least one primary skin concern and a selection of at least one secondary skin concern (column 6, lines 25-30 and lines 33-35 “A wide variety of question may be asked, including how oily or dry the user's skin is, the climate where the product will be used and/or the present season, the user's age, ethnicity or complexion, and skin sensitivity. A detailed user profile and customization profile questionnaire is illustrated in FIGS. X3a-X3e.” and “As shown, first the user enters their skin profile information, such as via the questionnaire in FIGS. X3a-X3e.”);

selecting at least one cosmetic base based on at least one of the selected skin type and the selected at least one primary skin concern (column 6, lines 17-21 “As shown, the user enters skin profile information via, e.g., a form viewable through an Internet browser This information is used to select the base and aesthetic modifiers, the active ingredient(s), and optional customized element selections.”);



 selecting at least one cosmetic active ingredient based on at least the selected at least one secondary skin concern (column 6, lines 17-21 “As shown, the user enters skin profile information via, e.g., a form viewable through an Internet browser This information is used to select the base and aesthetic modifiers, the active ingredient(s), and optional customized element selections.”);

generating a customized cosmetic formulation for the user that includes the at least one cosmetic base and the at least one cosmetic active ingredient (column 6, lines 17-21 and lines 33-39 and column 7, lines 20-37 “As shown, first the user enters their skin profile information, such as via the questionnaire in FIGS. X3a-X3e. From this information, the aesthetic portion of the formulation is selected. The active ingredient(s) are then added to the formulation and finally any additional customized elements are added to produce the final customized finished formulation.” and “Turning to FIG. 3, there is shown a block diagram of one embodiment of a custom formulation software system 59 executed by server 12 which is suitable for implementing the method described above and illustrated in FIG. 2. As shown, the software system includes a user questionnaire module 60 which administers the user questionnaire and stores and accesses user profiles in the database 18. A custom product selection module 62 provides users of the system with appropriate customization forms for the product of interest, perhaps with reference to customization information stored in a formulation database 68. The custom product selection information is fed into a formulation generator 64 which, with reference to appropriate information in the formulation database 68, selects the predefined formulation, modifies it in accordance with the user's product selection and perhaps with the user profile stored in the database 18 and/or various external factors which are programmed into the system or provided via an external data port.”).

Wilmott does not explicitly teach storing the customized cosmetic formulation in the memory.  However, Meloul teaches an Apparatus and Method for Producing Personalized Cosmetic Products and further teaches, “Additionally, computing device 237 comprises a database element 242, and operational element 244. Database element 242 comprises a number of databases or storage units containing data used to produce a personalized cosmetic product or treatment according to data related to a person or a group of persons. Such databases or storage units may contain a list of items 254, templates storage 256, list of skin qualities 258, customer database 259, quantities of items 260, production constrains 262, and list of recommendations and warnings 264. Other lists, tables, databases and storage units may be provided as desired by a person skilled in the art….Manipulation of said data enables creation of a vast amount of new cosmetic products using the items known in the art, according to the personalized data. Templates storage 256 comprises template data for production of cosmetic products correlating to different possible assessments of skin condition and required treatment. Typically, the templates storage 256 comprises a base section comprising elements such as water, citric acid, lactic acid, tea tree oil, vitamin E, coconut and the like. List of skin qualities 258 comprises different possible skin analysis and assessment results, such as level of redness, required treatment, recommended beauty product, color that fit the data inputted by the user and the like. Customer database 259 comprises data related to customers' history, such as personal data, assessments and analysis provided by the apparatus 131, recommended cosmetic products and cosmetic products selected by customers, dates, age, residence, gender, financial and transactional history, coupons, discounts and the like.” (paragraph 0031).  Therefore, it would have been obvious to one of ordinary skill at the time of filing to modify Wilmott to include storing the customized cosmetic formulation in the memory as taught by Meloul in order to maintain a record accessible to the user for future reference or further analysis by the evaluator.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682